Citation Nr: 0829855	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether an August 20, 1990 decision of the Board of Veterans' 
Appeals (Board) which denied service connection for post-
traumatic stress disorder (PTSD), should be revised or 
reversed on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1977 to August 
1984.  

In August 2004, the Board accepted a statement from the 
veteran's representative as a motion to revise or reverse the 
August 20, 1990 Board decision which denied service 
connection for PTSD, on the basis of CUE.  See 38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403.  

In January 2006, the Board found that there was no CUE in the 
August 1990 Board decision, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In October 2007, the Court 
granted a Joint Motion to vacate and remand the January 2006 
Board decision.  The veteran was represented by a private 
attorney, G. R. Bergmann, before the Court.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in an 
August 20, 1990 decision.  

2.  The August 20, 1990 Board decision did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD was denied by the Board in an 
August 20, 1990 decision.  38 U.S.C.A. § 7105(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1104 (2007).  



2.  The criteria for revision or reversal of the August 20, 
1990 decision of the Board on the basis of CUE have not been 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims 
involving CUE.  See Simmons v. Principi, 17 Vet. App. 104, 
109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  


CUE

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the May 21, 1999 Board 
decision on appeal.

The veteran has alleged CUE in an August 1990 Board decision, 
wherein the Board denied service connection for PTSD.  A 
decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
2002 & Supp. 2008)) permit challenges to decisions of the 
Board on the grounds of CUE.  The final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
CUE.  See 38 C.F.R. § 20.1400 (2007).

All final Board decisions are subject to revision [for CUE] 
except: (1) Decisions on issues which have been appealed to 
and decided by court of competent jurisdiction; and (2) 
Decisions on issues which have been subsequently decided by a 
court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b) 
(2007).  The Court reasoned that where it affirms a 
determination by the Board on a particular issue, the Board's 
decision is replaced by the decision of the Court on that 
issue and, thus, there is no longer a decision by the Board 
subject to revision.  See Disabled American Veterans v. 
Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. 
Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 
C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  See Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 
20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 
38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In 
fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  Thus, for a 
moving party to make a successful CUE showing is an extremely 
difficult burden.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist may never form the 
basis of a valid claim of CUE, because it essentially is 
based upon evidence that was not of record at the time of the 
earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  The fact that medical knowledge was not advanced to 
its current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue. Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision..  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.


Law and regulations applicable to PTSD claims in August 1990

There was no specific regulation in 1990 governing claims of 
entitlement to service connection for PTSD.  See 38 C.F.R. 
Part 3 (1990).  Rather, during the pendency of the appeal 
culminating in the August 1990 Board decision, such claims 
were evaluated under general principles relating to service 
connection, to include under 38 C.F.R. §§ 3.303 and 3.304.  
See 38 C.F.R. Part 3 (1985-1990).

The provisions of the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21, Part I, Subchapter XII, 
50.45 (Jan. 3, 1986), as in effect and applicable to PTSD 
claims in 1990, provided that, in order to justify the 
clinical diagnosis of PTSD and assure uniformity of its use, 
the following findings should appear in the clinical 
examination: (1) the person has experienced an event that is 
outside the range of usual human experience and would be 
markedly distressing to almost anyone, such as serious threat 
to one's life or physical integrity, serious threat or harm 
to one's children, spouse or other close relatives and 
friends, or seeing another person seriously injured or killed 
as the result of an accident or physical violence; (2) the 
traumatic evidence is persistently reexperienced; (3) 
persistent avoidance and stimuli associated with such, or 
numbing and general responsiveness, as indicated by at least 
three symptoms.  It stated that, if an examination was 
received with the diagnosis of PTSD which did not contain the 
essentials of diagnosis, the examination should be returned 
as incomplete.  Id.  Under 50.45, if a diagnosis of PTSD was 
furnished, but there was evidence of record which provided 
conflicting diagnoses, the examination was to be returned for 
reconciliation of diagnosis. 50.45(f) provided that PTSD need 
not have its onset during combat and indicated that, for 
example, natural disasters, such as floods or earthquakes, or 
accidental disasters such as car accidents with serious 
physical injury which would evoke significant distress in 
most involved persons, could result in PTSD.


Facts and analysis

The facts of record at the time of the Board's August 1990 
decision included the veteran's service treatment records.  
Those records disclosed that the veteran was involved in an 
automobile accident in August 1982.  The veteran's car was 
hit from the rear by a garbage truck while she was stopped at 
a stop sign.  The truck driver stated that the brakes in his 
vehicle failed.  The veteran complained of back pain after 
that accident, and was treated continuously for back pain 
until she was separated from service following Medical Board 
evaluation in April 1984.  The service medical records 
include one clinical note documenting that the veteran was 
provided a psychiatric evaluation.  An adjustment disorder 
was diagnosed.  The note does not include a referral for 
ongoing treatment.

The April 1984 Medical Board reports states that, in addition 
to chondromalacia of both patellae, which had been diagnosed 
prior to the 1982 automobile accident, the veteran had 
myofascial lower extremity pain and PTSD relating to the 
automobile accident.  The Medical Evaluation Board report 
also noted a possible diagnosis of histrionic personality 
disorder, but concluded that there was an insufficient length 
of time for evaluation to justify adding this diagnosis.  
This diagnosis was listed by the Medical Evaluation Board, 
but not rated, on the final list of diagnoses.

In March 1985, the veteran sought service connection for 
"injuries" related to an automobile accident sustained in 
August 1982.  In addition to private clinical records related 
to pathology of the back and spine, the report of a private 
computer assisted (CT) scan of the lumbar spine conducted in 
November 1984 disclosed mild central disc bulge at L4-L5 and 
a larger disc bulge at L5-S1.

On a VA examination conducted in April 1985, a diagnosis of 
history of back injury, initially diagnosed as a strain, with 
recent evidence suggesting herniated nucleus pulposus at L4 
and L5 and L5 and S1, was assigned.  During psychiatric 
evaluation conducted in April 1985, the veteran reported that 
she was a "battling with depression, fear, and anger."  She 
noted problems related, in part, to lack of diagnosis of the 
problem for more than two years.  She reported that, 
initially, after the August 1982 motor vehicle accident, she 
tried to "tough it out," but she eventually began to have 
nightmares of the accident and, when confined to bed rest, 
began having raged attacks with screaming, shaking, and 
tremulousness.  She reported that she was seen by a 
psychiatrist and hospitalized.  The examiner noted that the 
claims file did not include records of that hospitalization.  
The veteran reported being scared to drive.  She reported 
having intrusive thoughts of the accident.  She reported that 
a physician, identified as Dr. D., diagnosed PTSD.  She 
reported treatment by Dr. D. until April 1984, when she 
underwent Medical Board evaluation.  She reported that spasms 
of back pain would cause her to re-visualize the sequence of 
events in the accident.  The examiner noted that the Medical 
Board evaluation report discussed consideration of a 
diagnosis of histrionic personality disorder.  The VA 
examiner assigned a diagnosis of PTSD.  He opined that her 
injury was of sufficient severity that "most anyone" would 
react similarly.

The police report related to the 1982 automobile accident 
shows that the driver of the garbage truck was cited for 
unsafe tires and defective brakes.

Records of private hospitalization in May 1985 for treatment 
of back pain are devoid of evidence of treatment of a 
psychiatric disorder.

By a rating decision issued in March 1985, the RO determined 
that the rear-end type of motor vehicle accident in which the 
veteran was involved was not a stressor which was likely to 
cause symptoms in nearly everyone, and determined that the 
diagnosis of PTSD was therefore not acceptable for VA rating 
purposes.

In November 1985, the veteran disagreed with that rating 
decision.  In a September 1986 substantive appeal, the 
veteran's representative argued that, if service connection 
was not granted for PTSD on a direct incurrence basis, a 
theory of aggravation should be considered.

At the time of January 1987 VA examination, the VA examiner 
assigned a diagnosis of PTSD, chronic, with persistent 
feelings of depression and episodes of panic brought about by 
re-experiencing back pain.  The examiner stated that the 
veteran had suffered "a significant automobile accident" 
with resulting chronic back pain.  The examiner opined that 
the veteran's condition was unstable, and stated that she 
should be re-evaluated in one year.

The VA examinations in April 1985, and January 1987 were 
apparently conducted by two different physicians, but were 
both signed "for" by a third physician.  That is, the 
examination reports showed that they were conducted by two 
different physicians, neither of whom signed the report.  
However, both reports were signed "for" by a third 
physician.  The signing physician did not indicate that he 
interviewed the veteran or that he participated in the actual 
examination.  

During a Travel Board hearing conducted in March 1988, the 
veteran identified additional items of evidence which she 
thought might be relevant.  She also noted that certain 
information included in the Police Report, such as the 
statement that the garbage truck was moving between 5 and 10 
miles per hour when it struck her, was incorrect.  She 
testified that she was not receiving treatment for her PTSD.

By a decision issued in December 1988, the Board Remanded the 
claim for further development.  However, the veteran did not 
report for the scheduled VA examination by a board of two 
psychiatrists, which the Board had directed to be conducted 
and which the RO had scheduled in February 1990.  In 
addition, the veteran did not submit photographs of her 
damaged car or provide assistance in obtaining additional 
records.  The veteran was advised, in a supplemental 
statement of the case (SSOC) issued in March 1990, that she 
had not complied in providing assistance in obtaining 
additional records and photographs regarding the accident.  
In addition, she was notified that she had failed to report 
for a VA examination, and that no additional evidence had 
been obtained since the Board's December 1988 Remand.

Thereafter, the Board issued the August 20, 1990 decision 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  In its decision, the Board noted that 
the veteran contended that denial of her claim was capricious 
and that further development of the claim was unnecessary.  
The Board noted that, despite her Travel Board testimony that 
the report of the accident was not accurate, the veteran had 
not provided further evidence to assist the Board in its 
attempt to clarify the circumstances of the accident.  The 
Board stated that the factual circumstances of the case did 
not reasonably document an adequate stressor; that is, a 
life-threatening event of such proportions as would be 
expected to evoke significant symptoms in "almost all" 
individuals.  Absent a showing of the required stressor, the 
diagnoses of PTSD which were rendered did not suffice to 
substantiate the presence of PTSD which could be reasonably 
related to service.  The Board noted that the efforts to 
clarify the circumstances of the veteran's psychiatric status 
had been frustrated by her failure to report for a recently 
scheduled psychiatric examination and to submit any available 
photographs of the vehicle in which she was riding at the 
time of the accident.  

The veteran has asserted, in essence, that the Board in 
August 1990, applied the wrong edition of The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorder (3rd ed., revised, 1987) (DSM-III-R), 
rather than the DSM-III (1980) version, to facts of the 
veteran's claim, and that such action was CUE.  The veteran's 
representative emphasized that the principal distinction of a 
stressor event to support a diagnosis of PTSD under DSM-III, 
vis-à-vis, an event markedly distressing to "most people," 
was materially different than an event that was markedly 
distressing to "almost anyone" under DSM-III-R.  

Therefore, the veteran and her representative argue that the 
incorrect regulatory standard was applied.  

The Board acknowledges that the August 1990 Board decision 
considered the incorrect edition of DSM-III.  The Board 
denied the claim of service connection for PTSD on the basis 
that there was an insufficient stressor to support the 
diagnosis of PTSD.  The Board did in fact cite to the DSM-
III-R standard in that determination.  The RO also indicated 
that the veteran had failed to cooperate with VA in the 
Remand efforts to substantiate her claim.  

Under DSM-III (1980), PTSD was defined as an anxiety disorder 
with development of characteristic symptoms following a 
psychologically traumatic event that is generally outside the 
range of usual human experience.  A stressor producing PTSD 
defined as an event which would evoke significant symptoms of 
distress in most people, and would be outside the range of 
such common experiences as simple bereavement, chronic 
illness, or marital conflict.  Examples of stressors which 
might produce PTSD, included natural disasters, accidental 
disasters, such as accidents with serious physical injury, or 
deliberately-caused disasters, such as bombing or torture.  
The DSM-III specified that the specific stressor and its 
severity should be recorded on Axis IV.  DSM-III noted that 
symptoms of depression and anxiety were common in PTSD, and 
in some instances could be sufficiently severe as to be 
diagnosed as an anxiety or depressive disorder.  

However, to prove the existence of CUE, the claimant must 
show that an outcome-determinative error occurred, that is, 
an error that would manifestly change the outcome of a prior 
decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000).  38 C.F.R. § 20.1403(c) also indicates that, where it 
is not absolutely clear that a different result would have 
ensued, but for the error, the error complained of cannot be 
CUE.  

Therefore, to prove the existence of CUE, the record must 
show that had the correct standard of DSM-III been applied, 
this would have manifestly changed the outcome of the 1990 
Board decision.  In the context of the 1990 Board decision, 
the Board indicated that the factual circumstances of the 
case did not reasonably document an adequate stressor; that 
is, a life-threatening event of such proportions as would be 
expected to evoke significant symptoms in "almost all" 
individuals.  Under the correct standard, the determination 
should have been if the factual circumstances of the case 
reasonably documented an adequate stressor, i.e., an event 
markedly distressing to "most people," an event which would 
evoke significant symptoms of distress in "most people."  
It must be absolutely clear that the outcome would have been 
different under the correct standard.  

Turning to the record, the Board finds that it is not 
absolutely clear that a different result would have ensued if 
DSM-III had been followed.  

The service treatment records reflect that a diagnosis of 
PTSD related to an automobile accident was assigned; however, 
the service treatment records do not, in fact, include an 
assessment of the severity of the stressor.  Two VA 
examinations were conducted by different examiners who 
concluded that the veteran had PTSD.  However, neither 
examiner signed the reports.  A third examiner, who did not 
examine the veteran, signed the reports.  The 1985 
examination report indicated that all of the records were not 
present.  The 1987 examination report indicated that the 
veteran had been in a "significant" automobile accident.  
However, the examiner did not witness the accident or provide 
the basis for that statement.  

There was a question as to the severity of the inservice 
automobile accident and whether it was sufficient to cause 
PTSD.  The severity of the accident was not entirely clear 
from the record.  The service treatment records showed that 
the veteran was rear-ended by a garbage  truck and suffered a 
back injury.  The accident report indicated that the 
veteran's car was struck from behind by a vehicle traveling 
between 5 and 10 miles/hour and pushed the veteran's car five 
feet.  Damage to the veteran's automobile was limited to the 
rear end.  The vehicle was described as functional and did 
not require towing.  The veteran indicated that certain 
information included in the Police Report, such as the 
statement that the garbage truck was moving between 5 and 10 
miles per hour when it struck her, was incorrect.

Thus, the record contained information regarding the 
automobile accident which showed that the accident did not 
cause more than minor damage to the veteran's car.  The 
record also contained diagnoses of PTSD, however, there were 
other psychiatric diagnoses indicated or considered; the 
diagnoses were based on an incomplete record and/or an 
unclear assessment regarding the severity of the automobile 
accident; and the 2 post-service VA examination reports were 
not signed by the examiners who conducted the examinations.  

In order to determine the nature of the damage to the 
veteran's car via photographs (which would be an essential 
element in determining the severity of the accident), to 
obtain additional medical evidence, and to assess whether the 
veteran in fact had PTSD, the Board remanded the case in 
1988.  The veteran did not report for the examination and did 
not furnish any additional evidence.  She did not cooperate 
with the Board's 1988 Remand.  

In 1990, as now, 38 C.F.R. § 3.655 provided that when a 
claimant fails, without good cause, to report for a medical 
examination scheduled in connection with a claim for service 
connection, adjudication of the claim shall be based upon 
review of the evidence of record.  The veteran was clearly 
advised, in the December 1988 Remand, that further evidence 
was required in order to substantiate her claim.  

Whether considering the DSM-III standard or the incorrectly 
cited to DSM-III-R standard, the Board determined that 
additional clarification was necessary in 1988.  Additional 
evidence was sought which pertained to the accident itself.  
Also, a VA examination by a board of two psychiatrists was 
requested.  Because the veteran failed to cooperate, this 
evidence was not procured.  The Board finds that while there 
was some evidence favorable to the veteran's claim, there was 
also evidence which was unfavorable or unclear.  The veteran, 
herself, testified that there was additional evidence which 
had not yet been associated with the claims file.  Therefore, 
the Board's conclusion in December 1988 to Remand the appeal 
for further development of the claim, was not "undebatably" 
erroneous, but was a reasonable application of the known 
facts to the law applicable at that time.  

Thus, the Board in August 1990 was left with the record 
absent that additional clarifying information.  There were 
discrepancies in the record regarding the severity of the 
automobile accident and the diagnoses of PTSD predicated on 
that accident.  The veteran and her representative 
essentially argue that the record as it stood established 
that she had experienced a stressor, the automobile accident, 
which was sufficient to cause PTSD for "most people" under 
the DSM-III standard.  Because she was diagnosed with PTSD 
based on that accident, service connection was undebtably 
warranted.  

The Board finds, however, that the misapplication of DSM-III-
R in place of DSM-III was not an error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error and that had the correct application been made, that 
this would have manifestly changed the outcome when it was 
made.  Since there were discrepancies in the record regarding 
the nature and severity of the automobile accident which was 
the "stressor" upon which the diagnosis of PTSD was made, 
the severity of that accident and, therefore, the severity of 
the stressor, is not an undebatable point.  The accident 
report indicated that the accident was relatively minor and 
did not result in any significant damage to the veteran's 
vehicle.  The veteran testified that she did not sustain any 
obvious injuries in the accident other than some neck and 
back pain, and that she was told by medical personnel at the 
emergency room that her injuries were minor.  Reasonable 
minds could differ regarding the severity of the stressor, 
under either standard.  

Further, although there were diagnoses based on the 
automobile accident, there were irregularities in those post-
service reports, as noted.  Service connection, both at that 
time and currently, requires a current disability.  The Board 
had requested that the veteran be afforded a psychiatric 
examination by a board of two psychiatrists.  The veteran did 
not report.  

Thus, although the Board sought to clarify the matter as to 
the accident itself, as to the accident being a sufficient 
basis to cause PTSD, and as to the diagnosis of PTSD, the 
veteran failed to comply.  

The veteran has argued that the clinical evidence of record 
in August 1990 undebatably establishes that she had PTSD.  An 
"undebatable" error would establish CUE in the Board's 
August 1990 decision.  However, the clinical records 
available in August 1990 included some varying diagnoses as 
to the veteran's psychiatric sequelae from the August 1982 
automobile accident.  As indicated, the VA examination 
reports were not signed by the examining physicians.  One 
report referred to incomplete records.  The other report 
referred to the severity of the accident as being 
"significant" without providing a basis for that 
assessment.  In addition, although the VA examiner who 
conducted the 1985 VA examination (but did not sign the 
report) assigned a diagnosis of PTSD, he noted that other 
diagnoses had been considered by other providers.  The 1987 
examination report opined that the veteran's condition was 
"unstable" and that she should be re-examined in one year.  
Further, and significantly, the severity of the automobile 
accident was in question.  In light of the uncertainty and 
imprecision in the record, the board finds that it was not 
"undebatable" that the veteran had PTSD.  

The veteran's representative, in a 1986 written argument, 
also contended that consideration of a theory of service 
connection based on aggravation was required.  The veteran 
herself, in her testimony before the Board, identified 
additional clinical records and non-clinical information not 
yet associated with the claims file which might be relevant 
to the claim.  As the Board determined that the diagnoses of 
PTSD were not adequately supported, there was no current 
disability (PTSD) to consider for the aggravation theory.  

In sum, while it can be argued that the Board could have made 
a different decision based on the facts, such an argument is 
a disagreement with how the Board evaluated the facts, and 
does not establish that the decision the Board made to Remand 
the claim was "undebatably erroneous."  See Luallen, supra, 
at 95.  

Therefore, while the Board in August 1990 did not consider 
the correct version of DSM-III, it is not absolutely clear 
that a different result would have ensued if the correct 
version was applied.  In the absence of evidence that the 
Board's decision was undebatably erroneous, the criteria for 
a finding of CUE have not been met.


ORDER

The motion for revision of the August 20, 1990 Board decision 
on the basis of CUE is denied.  



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


